      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP
     (Ariz. Bar No. 14249)
 4   kevin.rapp@usdoj.gov
 5   COLEEN SCHOCH
     Georgia State Bar No. 366545
 6   Coleen.schoch@usdoj.gov
     Assistant U.S. Attorneys
 7   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 8   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 9   Attorneys for Plaintiff
10                        IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
13   United States of America,
                                                    No. CR-19-00898-PHX-DLR (DMF)
14                         Plaintiff,
              vs.                                     UNITED STATES’ SUPPLEMENTAL
15                                                      BRIEFING IN SUPPORT OF A
     David Allen Harbour,                                  PROTECTIVE ORDER
16                                                         (Court Order Doc. 138 )
17                         Defendant.

18
19                                      INTRODUCTION
20          The Government seeks a protective order limiting the dissemination of the discovery
21   materials it has produced, and will be producing, to Defendant David Allen Harbour
22   (“Harbour”)). In particular, the Government's proposed protective order seeks to prevent
23   Harbour from making the discovery materials available to third parties, including
24   disclosure (sealed or unsealed) in parallel state civil proceedings. Harbour’s counsel (both
25   in the federal criminal prosecution and at least two state civil cases) disagrees with the
26   proposed protective order.
27          This Court has directed the Government to provide supplemental briefing that
28   demonstrates good cause for the imposition of a protective order by articulating the safety
      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 2 of 6




 1   concerns the victims have for disclosure. 1 Good cause for the imposition of a protective
 2   order exists for three independent reasons. First, there is no right to public access of
 3   discovery produced to the defense. Second and importantly, the victims object to the
 4   dissemination of materials that they provided solely for the federal criminal prosecution.
 5   As victims they have a statutory right under the Crime Victim Rights Act, 18 U.S.C.
 6   § 3771, to have their sensitive information closely held for both privacy and security
 7   considerations. Lastly, the government investigation is ongoing, and it is no secret that the
 8   defendant will be charged with additional counts. The discovery related to this ongoing
 9   investigation should not be disseminated to third parties, including in parallel state civil
10   cases as disclosure may compromise an ongoing investigation.
11                                   LAW AND ARGUMENT
12                              A. Government’s Discovery is Private
13          While protective orders related to judicial documents and criminal proceedings are
14   subject to constitutional and common law scrutiny, protective orders related to discovery
15   are not. United States v. Smith, 985 F. Supp. 2d 506 (S.D.N.Y. 2013). This is because
16   experience and logic show that there is no right of access to discovery materials. With
17   respect to experience, pre-trial discovery, “unlike the trial itself, is usually conducted in
18   private,” Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945
19   (7th Cir. 1999); see also Bond v. Utreras, 585 F.3d 1061, 1074 (7th Cir. 2009) (“At
20   common law, pretrial proceedings were closed to the public, and the federal discovery rules
21   have not changed this common-law tradition.” (citation omitted)); United States v.
22   Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986) (“Discovery, whether civil or criminal, is
23   essentially a private process because the litigants and the courts assume that the sole
24   purpose of discovery is to assist trial preparation. That is why parties regularly agree, and
25
26
27          1
              The government respectfully disagrees that only basis to limit discovery for a
28   protective order is by showing good cause that the victims have specific safety concerns
     for certain documents. (Doc. 138)

                                                 -2-
      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 3 of 6




 1   courts often order, that discovery information will remain private.”); Richard L. Marcus,
 2   Myth and Reality in Protective Order Litigation, 69 Cornell L. Rev. 1, 37 (1983) (“[T]here
 3   simply is no tradition of public access to discovery.”).
 4       As noted previous pleadings, Harbour has utilized the Government’s discovery for
 5   strategic reasons benefiting him in a parallel state civil proceedings and disagrees that the
 6   disclosure was inappropriate. (Doc. 128) Simply put, absent a protective order, there is
 7   nothing to prevent him from disclosing additional discovery whenever it suits his interest.
 8   For this reason alone, the Court should impose protective order.
 9                                B. Victim Information Is Protected
10          Courts often issue protective orders in criminal cases to protect the privacy and
11   security interest of victims. The courts have “vast” discretion to “assure that a defendant's
12   right to a fair trial [is] not overridden by the confidentiality and privacy interests of others.
13   “United States v. O’Keefe, 2007 WL 1239204, at *2 (D.D.C. 2007). Indeed, courts “can
14   and should, where appropriate, place a defendant and his counsel under enforceable orders
15   against unwarranted disclosure of the materials which they may be entitled to inspect.”
16   Alderman v. United States, 394 U.S. 165, 185, (1969). In United States v. Johnson, for
17   example, the defendant was charged with being a felon in possession of a firearm. 314 F.
18   Supp. 3d at 250. The case involved no victims and no allegations of violence. See id. So in
19   refusing to issue a protective order the Johnson court did not consider the Crime Victim
20   Rights Act, 18 U.S.C. § 3771, nor the obligations it places on courts to protect victims and
21   their privacy. See id. at 257.
22          In the Court’s order it finds that it would be useful to apply the standards for good
23   cause for protective orders in civil cases under Federal Rule of Civil Procedure 26(c)
24   useful. (Doc. 138) Yet, in United States v. Patkar, 2008 WL 233062 (cited in the Court’s
25   order), it found that “this court is not convinced that the Ninth Circuit would apply these
26   civil standards to protective orders in criminal actions.” The court in Patkar found that,
27   “a crime victim, among other rights, has the right “to be treated with fairness and with
28   respect for the victim’s dignity and privacy.” ”18 U.S.C. § 3771(a)(8). The court concluded


                                                   -3-
      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 4 of 6




 1   that “a public disclosure of criminal discovery “would certainly act as a deterrent to a
 2   victim reporting the commission of a crime.” and that “ the crime victim’s right to be
 3   treated with fairness and respect for his privacy clearly outweighs any public interest in
 4   disclosure.” Patkar WL 233062, at *6.
 5          Here, the discovery involves statements from victim-investors, documents
 6   exchanged between Harbour and the victims, bank statements, emails and other
 7   correspondence, among other documents. Some of this discovery(primarily reports of
 8   interviews of the victims) was created for the federal criminal prosecution and does not
 9   exist independent of this case.
10          The victims have informed the government that they do not want their information
11   disseminated to third parties. The victims are referenced by initials in the indictment. For
12   example, victim R.T. has indicated to the investigating agent that he does not want his
13   information disseminated (See Exh. A). Also, victim M.B. has indicated thorough his
14   attorney that based on his reputational standing in his industry he does not want his
15   information made public until trial. (See Exh. B) Last, victim R.G. has provided sensitive
16   information surrounding the death of her husband that she does not want disclosed. (See
17   Exh. C).
18          Issuing a protective order is the only way to avert the possible harm to the victims
19   and witnesses of having their names, report of interviews, emails, text messages and other
20   personally identifying information used for Harbour’s strategic benefit in victim cases,
21   among other forums. Again, many of these discovery items do not exist independent of
22   the federal criminal prosecution. Because release of this information would compromise
23   their privacy, and possibly their security, and because protecting this information will not
24   harm Harbour or the public, the Court should enter the Government’s proposed order.
25              C. Disclosure Would Negatively Impact An Ongoing Investigation
26          As a general proposition, courts have repeatedly recognized that materials,
27   including even judicial documents which are presumptively accessible, can be kept from
28   the public if their dissemination might “adversely affect law enforcement interests.”


                                                -4-
      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 5 of 6




 1   Amodeo II, 71 F.3d at 1050; see also Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
 2   120 (2nd Cir. 2006) (noting that the “danger of impairing law enforcement” may be a
 3   countervailing factor outweighing the qualified right of access); United States v. Madoff,
 4   626 F. Supp. 2d 420, 427 (S.D.N.Y. 2009) (rejecting press access to emails sent by victims
 5   in a major fraud case because “disclosing the details of the Government's efforts to obtain
 6   evidence will undoubtedly hamper the investigation”); United States v. Park, 619 F. Supp.
 7   2d 89, 94 (S.D.N.Y. 2009) (holding that the need to “maintain the secrecy of the
 8   Government’s investigation” outweighed the public's right of access to sentencing
 9   documents). Thus, where public disclosure of certain materials might officially reveal the
10   sources and methods law-enforcement officials have used, and will continue to use, to
11   investigate other criminal conduct related to the publicly filed charges, courts have found
12   it appropriate to enter a protective order. See, e.g., United States v. Bin Laden, No. 98–CR–
13   1023, 2001 WL 66393, at *2 (S.D.N.Y. Jan. 25, 2001) (noting that the court adopted a
14   protective order because dissemination of discovery materials would “jeopardize the
15   ongoing Government investigation into the activities of alleged associates of the
16   Defendants”); United States v. Milken, 780 F. Supp. 123, 127 (S.D.N.Y.1991) (“[T]he
17   public should have access to information as to the general nature and extent of defendant's
18   cooperation, if disclosure can be made without jeopardizing ongoing or future
19   investigations ....” (emphasis removed)).
20          Here, the Government continues to investigate Harbour’s criminal activities post
21   indictment. In the wake of the first indictment, a number of victims have come forward
22   making claims similar to those of R.G., M.B. and R.T. Namely, other victims provided
23   Harbour funds based on certain misrepresentations and those funds were diverted for
24   Harbour’s personal expenditures rather than the represented investment. One such victim,
25   A.W., has met with investigating agents and provided relevant documents. This victim has
26   requested that her cooperation with the investigation be kept private for the time being.
27   (See Exh. D). In addition, the government has interviewed percipient witnesses (including
28   Harbour’s bookkeeper) regarding events relevant to additional charges. And, the


                                                 -5-
      Case 2:19-cr-00898-DLR Document 141 Filed 10/05/20 Page 6 of 6




 1   government has made no secret about possible charges of tax evasion. As noted previously,
 2   seeking additional charges have been hampered by the unavailability of a Grand Jury for
 3   over six months due to the worldwide COVID-19 pandemic. In sum, reports and other
 4   documents obtained after Harbour’s indictment and related to the ongoing investigation
 5   should be subject to a protective order.
 6                                        CONCLUSION
 7          The proposed protective order is appropriate in this case because the Government
 8   has demonstrated good cause to impose such an order. The discovery is a private matter
 9   but Harbour does not agree with this proposition. In sum, nothing prevents him from
10   disseminating Government disclosures in whatever forum he chooses. In addition, the
11   victims have expressed security and privacy concerns about the unfettered disclosure of
12   their reports of interviews and other documents that they provided to investigating agents
13   only for the use in this federal criminal prosecution. Lastly, there is an ongoing
14   investigation that could be compromised by the public disclosure of discovery.
15          Respectfully submitted this 5th day of October, 2020.
16                                              MICHAEL BAILEY
                                                United States Attorney
17                                              District of Arizona
18                                              s/ Kevin Rapp
                                                KEVIN M. RAPP
19                                              COLEEN SCHOCH
                                                Assistant U.S. Attorneys
20
21
                                  CERTIFICATE OF SERVICE
22
           I hereby certify that on this same date, I electronically transmitted the attached
23   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
24
     Alan Baskin
25   Email: alan@baskinrichards.com
     Attorney for defendant David Allen Harbour
26
27   s/ Marjorie Dieckman
28   U.S. Attorney’s Office


                                                 -6-
